               Case 20-11218-MFW   Doc 3599-3       Filed 04/03/21   Page 1 of 2




                                        Exhibit C

                            Debtors’ Organizational Structure




AMERICAS 107036903
                                                                                                          Case 20-11218-MFW                                                                Doc 3599-3                                        Filed 04/03/21                                          Page 2 of 2




                                                                                                                                                                                                                                                            Hertz
                                                                                                                                                                                                                                                           Global
                                                                                                                                                                                                                                                          Holdings,



                                    Hertz Global Holdings, Inc.
                                                                                                                                                                                                                                                         Inc. (DE) R

                                                                                                                                                                                                                                                         Rental Car
                                                                                                                                                                                                                                                        Intermediate
                                                                                                                                                                                                                                                       Holdings, LLC



                             and Its Debtor and Non-Debtor Affiliates
                                                                                                                                                                                                                                                            (DE)


                                                                                                                                                                                                                                                          The Hertz
                                                                                                                                                                                                                                                         Corporation
                                                                                                                                                                                                                                                            (DE)



                                        Hertz              Hertz              Firefly        Hertz           Navigation                                Hertz          Executive            Hertz        Hertz Corp. Ctr.      Hertz                                   Hertz         Smartz Vehicle       Hertz              Hertz            Hertz             Hertz         Hertz Vehicle     Hertz Global         Hertz            Rental Car
                                                                                                                                   Donlen                                                                                                          HIRE
                  HVF II GP Corp     Transporting,        Aircraft,         Rent A Car    Vehicle Sales      Solutions                             Technologies,      Ventures           Car Sales       Prop. Owners’       System,                              International        Rental        Dealership One        Funding          Vehicle           General           Interim         Services         Local Edition         Group
                                                                                                                                 Corporation                                                                                                    (Bermuda)
                       (DE)               Inc.              LLC                LLC         Corporation         LLC                                      Inc.             Ltd.              LLC             Ass’n, Inc.         Inc.                                    Ltd.          Corporation          LLC               Corp.          Financing          Interest      Financing, LLC     Corporation          Corp.           Company, LLC
                                                                                                                                  (Illinois)                                                                                                      Limited
                                         (DE)              (DE)                (DE)           (DE)             (DE)                                    (DE)             (DE)               (DE)            (Florida) N         (DE)                                   (DE)              (DE)              (DE)              (DE)           LLC (DE)          LLC (DE)            (DE)              (DE)             (DE)               (DE)


                                                                             Donlen                                                                                                                                                                                                                                                          Hertz                                                                Hertz Local       Dollar Thrifty
                   Hertz Vehicle                                                                                                Donlen Mobility                                                                                                                                                                                                                                                                     Edition         Automotive
                                                                             FSHCO                                                                                                                                                                                                                                                          Vehicles
                  Financing II LP                                                                                               Solutions, Inc.                                                                                                                                                                                                                                                                  Transporting,      Group, Inc.
                                                                            Company                                                                                                                                                                                                                                                           LLC
                      (DE) E                                                                                                       (Illinois)                                                                                                                                                                                                                                                                      Inc.(DE)             (DE)
                                                                              (DE)                                                                                                                                                                                                                                                           (DE)



                                                                                                              Dan Ryan              Hertz              Hertz             Hertz            Hertz NL         Hertz Holdings                        Hertz Puerto         Hertz
                                                                           Donlen Fleet   Hertz Claim                                                                                                                       Hertz Do Brazil
                                                                                                             Car Rentals         New Zealand        Asia Pacific      Asia Pacific        Holdings          Netherlands                         Rico Holdings,     Investments
                                                                           Leasing, Ltd   Management                                                                                                                             Ltda.
                                                                                                                Limited            Holdings           Pte. Ltd         (Japan),             Inc.                 BV                                  Inc.               Ltd.
                                                                            (Canada)      S.L. (Spain)                                                                                                                         (Brazil) P
                                                                                                              (Ireland) O          Limited          (Singapore)           Ltd              (DE)            (Netherlands)                        (Puerto Rico)          (DE)



                                                                                                               Tourism              Hertz
                                                                                                                                                                                                                                                   Puerto
                                                                                                              Enterprises        New Zealand
                                                                                                                                                                                                                                               Ricancars, Inc.
                                                                                                               Limited             Limited
                                                                                                                                                                                                                                                (Puerto Rico)
                                                                                                            (New Zealand)       (New Zealand)



  International        Hertz             Hertz              Hertz               Apex                        Hertz Car Rental    Hertz Investment                                            Hertz                                                                 Hertz Claim        Hertz Claim                             Hertz            Hertz         Hertz Europe
                                                                                              Hertz                                                  Hertz Fleet    Hertz Finance                        Hertz Belgium                          Stuurgroep                                           CMGC Canada                                                             Hertz Holdings       Hertz de
Fleet Financing    International        France        International RE       Processing                       Consulting         (Holdings) Pty.                                         Luxembourg                         Hertz Italiana                        Management        Management                           Autopujcovna     Management       Service Centre
                                                                                           Asia Pacific    (Shanghai) Co. Ltd
                                                                                                                                                       Limited      Centre Limited                            B.V.                              Holland B.V.                                         Acquisition ULC                                                         III UK Limited      Espana S.L.
    No. 2 BV       Treasury Ltd          SAS               Limited             Limited                                               Limited                                                S.a.r.l.                            S.r.l.                              B.V.B.A.            B.V.                                 s.r.o.       Services Sarl.       Limited
                                                                                           Korea Ltd.           (China)                               (Ireland)       (Ireland)                            (Belgium)                           (Netherlands)                                            (Canada)                                                                  (U.K.)           (Spain)
 (Netherlands)       (Ireland)         (France)           (Ireland)           (Ireland)                                            (Australia)                                          (Luxembourg)                                                               (Belgium)        (Netherlands)                        (C. Republic)    (Switzerland)       (Ireland)



     FCT                                               Probus Insurance                                                                                                                                                      Hertz Fleet                                             Stuurgroep                             Hertz
                                                       Company Europe                                                           Hertz Australia                                                           Hertz Claim                            Van Wijk             Hertz                                                                                                                      Hertz Claim         Hertz UK
  Yellow Car                                                                                                                                                                                                                 (ITALIANA)                                                 Fleet        Hertz Canada       Autopozicovna                                         Hertz (U.K.)
                                                              DAC                                                                Pty. Limited                                                             Management                            Beheer B.V.       Automobielen                                                                                                                  Management        Receivables Ltd
  (France)Q                                                                                                                                                                                                                       S.r.l.                                            (Netherlands)       Limited              s.r.o.                                             Limited
                                                           (Ireland)                                                              (Australia)                                                              S.r.l. (Italy)                      (Netherlands)     Nederland B.V.                                                                                                                 Limited (U.K.)        (U.K.)
                                                                                                                                                                                                                               (Italy) A                                                 BV                               (Slovakia)



                                                                                                                                                       Hertz             Hertz                                                                   Van Wijk                                            Hertz Canada      3216173 Nova
                                                                                          ACE Rentals       HA Lease Pty.         Hertz Note                                            HA Fleet Pty.                                                                              HC Limited                                              HC (N.S.)       Hertz Accident                                          Hertz Vehicle
                                                                                                                                                   Superannuation   Asia Pacific Pty.                                                         European Car-                                          Finance Co.,         Scotia                                              Daimler Hire      Hertz Europe
                                                                                          Cars Pty. Ltd         Ltd.            Issuer Pty. Ltd.                                            Ltd.                                                                                   Partnership                                             Company          Support Ltd.                                          Financing U.K.
                                                                                                                                                      Pty. Ltd.           Ltd.                                                                Rental Serv. BV                                             Ltd.           Company                                             Limited (U.K.)     Limited (U.K.)
                                                                                           (Australia)       (Australia)           (Australia)                                           (Australia)                                                                               (Canada) C                                             (Canada) L          (U.K.) K                                            Limited (U.K.)
                                                                                                                                                     (Australia)       (Australia)                                                             (Netherlands)                                           (Canada)          (Canada)



                                    Hertz Claim           Hertz
                    Hertz                                                 RAC Finance,                      Hertz Claim                                                                                                                                                            HC Vehicles                              DTG           Dollar Rent A                                                             Rental Car
                                    Management       Autovermietung                       Eileo SAS                                                                                                                                                                                                                                                                           Thrifty, LLC
                   Monaco                                                     SAS                          Management                                                                                                                                                              Partnership                         Operations, Inc.      Car, Inc.                                                             Finance LLC
                                       GmbH              GmbH                              (France)                                                                                                                                                                                                                                                                           (Oklahoma)
                    SAM                                                    (France) H                     S.A.S. (France)                                                                                                                                                            (DE) B                             (Oklahoma)         (Oklahoma)                                                              (Oklahoma)
                                     (Germany)         (Germany)



                                                                                                                                                                                                                                                                                                                                                                                Thrifty        Thrifty Rent-A-
  A: 51% Hertz Italiana S.r.L.; 49% HHNBV                                                                                                                                                                                                                                          HCE Limited                          DTG Supply,                         Thrifty Car
                                                                                                                                                                                                                                                                                                                                                                              Insurance         Car System,
                                                                                                                                                                                                                                                                                   Partnership                              LLC                             Sales, Inc.
  B: 50% HC Limited Partnership (LP); 49.95% Hertz Canada Limited (LP); 0.05% Hertz Canada (N.S.) Company (GP)                                                                                                                                                                      (Canada) D                           (Oklahoma)                        (Oklahoma)
                                                                                                                                                                                                                                                                                                                                                                            Agency, Inc.
                                                                                                                                                                                                                                                                                                                                                                             (Arkansas)
                                                                                                                                                                                                                                                                                                                                                                                                     LLC
                                                                                                                                                                                                                                                                                                                                                                                                (Oklahoma)
  C: 98% Hertz Canada Limited (LP); 1% Hertz Canada (N.S.) Company (GP); 1% 3216173 Nova Scotia Company (GP)
  D: 99.999990%% HC Vehicle Partnership (LP); 0.0000048% each - Hertz Canada Limited (LP) and Hertz Canada (N.S.) Company (GP)
                                                                                                                                                                                                                                                                                                                                                                                Trac                              Dollar Thrifty
  E: 99.9% THC; 0.1% HVF GP II                                                                                                                                                                                                                                                                                                                                              Asia Pacific,                          Automotive
                                                                                                                                                                                                                                                                                                                                                                             Inc. (UAE)                          Group Canada
  F: 99.999% TCL Funding LP (LP); 0.001% 2232560 Ontario Inc. (GP)                                                                                                                                                                                                                                                                                                          (Oklahoma)                           Inc. (Canada)
  G: 99.99% DTAG Canada Inc. (GP); 0.01% 2240919 Ontario Inc. (LP)                                                                                                                                                                                              Key
  H: 1 share held by The Hertz Funding France Trust (Hertz France SAS: 99.972973%; Hertz Funding France Trust: 0.027027%)
                                                                                                                                                                                                                                                                                                                                                            2240919          2232560                                                 DTG Canada
  J: [Reserved]                                                                                                                                                                                                                                                                   Debtor Entity                                                            Ontario, Inc.    Ontario, Inc.
                                                                                                                                                                                                                                                                                                                                                                                              TCL Funding LP
                                                                                                                                                                                                                                                                                                                                                                                                                                        Corp.
                                                                                                                                                                                                                                                                                                                                                                                                (Canada) G
  K: f/k/a CCL Vehicle Rentals, Ltd.                                                                                                                                                                                                                                                                                                                        (Canada)         (Canada)                                                 (Canada)

  L: f/k/a 3198872 Nova Scotia Company
  M: 99.9% Hertz International Ltd. (LP); 0.1% Hertz NL Holdings, Inc. (GP)                                                                                                                                                                                                       Non-Debtor Affiliate                                                                                        DTGC Car Rental,
                                                                                                                                                                                                                                                                                                                                                                                                    LP
  N: Nonprofit entity under FL law serving as association governing plots of land owned in Estero                                                                                                                                                                                                                                                                                               (Canada) F
  O: 50% HIL; 50% THC
  P: THC owns 2 shares of Hertz do Brazil
  Q: FCT is a French SA licensed as a portfolio management company and is not owned by Hertz (part of French ABS)
  R: f/k/a Hertz Rental Car Holding Company, Inc.

        106549845 v3
